Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/549132, filed on 08/23/2019. Claims 1-22 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the electrical coupling means" in line 1 and “the electrical connection” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 6 and 8-9 , the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2017/167707 to Zerelles et al (henceforth referred to as Zerelles).
Regarding claims 1-7, Zerelles discloses a movable maintenance robot system (i.e. Abstract) for providing maintenance and/or rescue operation to an elevator car (i.e. Fig. 5, ref. 51) of an elevator, such as by moving the elevator car to a landing floor (i.e. Fig. 5, ref. 171, 172) or a maintenance position or a rescue position, wherein the elevator comprises an electric linear motor (i.e. Machine translation line 226-229: “linear motor”) comprising at least one stator beam arranged in fixed manner with respect to and to extend along an elevator shaft of the elevator (i.e. Machine translation line 226-229: “rails of the linear motor installed inside the shaft system”), wherein the movable maintenance robot system comprises: 
a movable maintenance robot (i.e. Fig. 5, ref. 122) comprising at least one motor portion (i.e. Fig. 5, ref. 61), wherein the at least one motor potion is configured for moving along at least one first motor portion (i.e. Machine translation line 226-229: “rails of the linear motor installed inside the shaft system”) arranged in fixed manner with respect to an extend along the elevator shaft, and 
a coupling interface (i.e. Fig. 5, ref. 19) for coupling the movable maintenance robot with the elevator car to provide the maintenance and/or rescue operation, wherein the coupling interface comprises a first part and a second part, wherein the first part is arranged to the movable maintenance robot and configured for coupling with the second part, the second part being adapted for coupling to the elevator car (i.e. Machine translation lines 290-299).
Wherein the at least one first motor portion is one of the at least one stator beam of the electric linear motor (i.e. Machine translation line 226-229). 
Wherein the at least one motor portion comprises at least one first motor winding configured to establish an electromagnetic engagement with a corresponding first motor portion for the robot to be moved along the corresponding first motor portion (i.e. implied in Machine translation lines 584-586).
Configured to provide maintenance to the elevator car only by at least one of the following independent operation (i.e. Machine translation lines 226-233: “auxiliary device is advantageously independent”) or remote control.
Being implemented without transportation means for transporting a number of persons (i.e. Machine translation line 747: “auxiliary device 122 is designed as a type of platform” not carrying persons).
Wherein the coupling interface comprises mechanical coupling means for moving, such as towing or pushing, the elevator car by the robot (i.e. Machine translation lines 290-299: “the mechanical connection… designed such that the auxiliary device can two and/or push”).
Wherein the coupling interface comprises electrical coupling means for establishing an electrical connection between the robot and the elevator car (i.e. Machine translation lines 749-753: “an electrically conductive connection between the auxiliary device 122 and the elevator car 51”).
 Regarding claims 9-13, Zerelles discloses a method for providing maintenance and/or rescue operation to an elevator car of an elevator (i.e. Abstract), such as by moving the elevator car to a landing floor (i.e. Fig. 5, rev. 171, 172) or a maintenance position or a rescue position, wherein the elevator comprises an electric linear motor (i.e. Machine translation line 226-229: “linear motor”) comprising at least one stator beam arranged in fixed manner with respect to and to extend along an elevator shaft of the elevator (i.e. Machine translation line 226-229: “rails of the linear motor installed inside the shaft system”), the method comprising: 
arranging a movable maintenance robot (i.e. Fig. 5, ref. 122) comprising a motor portion (i.e. Fig. 5, ref. 61) configured to be moved along a first motor portion (i.e. Machine translation line 226-229: “rails of the linear motor installed inside the shaft system”) arranged in fixed manner with respect to an to extend along the elevator shaft, and comprising a first part of a coupling interface for coupling with a second part of the coupling interface (i.e. Machine translation lines 290-299), 
arranging the second part to the elevator car (i.e. Machine translation lines 290-299), 
coupling the movable maintenance robot to the elevator car by the coupling interface (i.e. Fig. 6, ref. 19), and 
providing maintenance to the elevator car (i.e. Abstract). 
Wherein the arranging of the robot comprises arranging the robot to be in an electromagnetic engagement with the first motor portion and to be moved along the first motor portion, wherein the electromagnetic engagement is arranged via at lest one first motor windings of the robot and the first motor portion is one of the at least one stator beam (i.e. implied in Machine translation lines 584-586). 
Wherein the coupling comprises arranging a mechanical coupling (i.e. Machine translation lines 290-299: “the mechanical connection”) between the first and the second parts for moving the elevator car by the robot. 
Wherein the coupling comprises an electrical connection  between the robot and the elevator car (i.e. Machine translation lines 749-753: “an electrically conductive connection between the auxiliary device 122 and the elevator car 51”).
Wherein the electrical connection is arranged between the robot (i.e. Fig. 5, ref. 122) and at least one motor winding of a second motor portion (i.e. Fig. 5, ref. 6) of the electric linear motor, wherein the second motor portion is coupled to the elevator car and configured for moving along one of the at least one stator beam. 
Regarding claims 14-22, Zerelles discloses an elevator (i.e. Fig. 3) comprising: 
at least one an elevator car (i.e. Fig. 5, ref. 51), 
an electric linear motor (i.e. Machine translation line 226-229: “linear motor”) comprising at least one stator beam arranged in fixed manner with respect to and to extend along an elevator shaft (i.e. Machine translation line 226-229: “rails of the linear motor installed inside the shaft system”) of the elevator for moving the elevator car, 
a movable maintenance robot (i.e. Fig. 5, ref. 122) for providing maintenance and/or rescue operation to the elevator car, the robot comprising at least one motor portion (i.e. Fig. 5, ref. 61), wherein the at least one motor portion is configured for moving along at least one first motor portion (i.e. Machine translation line 226-229: “rails of the linear motor installed inside the shaft system”) arranged in fixed manner with respect to an extend along the elevator shaft, and 
a coupling interface (i.e. Fig. 5, ref. 19) for coupling the movable maintenance robot with the elevator car to provide the maintenance and/or rescue operation, wherein the coupling interface comprises a first part and a second part, wherein the first part is arranged to the movable maintenance robot and configured for coupling with the second part, the second part being adapted for coupling to the elevator car (i.e. Machine translation lines 290-299).
Wherein the at least one first motor portion is one of the at least one stator beam of the electric linear motor (i.e. Machine translation line 226-229). 
Wherein the electric linear motor comprises a second motor portion (i.e. Fig. 5, ref. 6) configured for moving along one of the at least one stator beam, wherein said second motor portion comprises at least one motor winding for establishing an electromagnetic engagement (i.e. implied in Machine translation lines 584-586) with said stator beam, wherein the elevator car comprises a drive unit (i.e. Fig. 5 ref. 6 and 11) for energizing the at least one motor winding, and a switch (i.e. Fig. 5, ref. 81 and Machine translation lines 776-779: “the diagnostic unit 81… determines that… the car 51 should be deactivated) configured to separate the drive unit from the at least one motor winding, wherein the coupling interface comprises a power connector connected or connectable to the at least one motor winding of the second motor portion (i.e. Machine translation lines 749-753: “an electrically conductive connection between the auxiliary device 122 and the elevator car 51”, and wherein the maintenance robot is configured to supply electrical energy via the power connector to the at least one motor winding upon separation of the at least one motor winding from the drive unit (i.e. Machine translation lines 776-784: “these functions performed by theses units are then replace by corresponding substitute functions on the auxiliary device 122”). 
Wherein the maintenance robot comprises a first control unit (i.e. Fig. 5, ref. 71), and wherein the elevator comprises: 
an elevator control unit (i.e. Fig. 5, ref. 7); 
a communication connection arranged between the elevator control unit and the first control unit (i.e. Machine translation lines 355-357), wherein the maintenance robot is configured to perform at least one maintenance function based on a control command received from the elevator control unit (i.e. Machine translation lines 355-70). 
Comprising at least one sensor communicatively connected to the elevator control unit, the at least one sensor configured to provide information of operation of the maintenance robot, wherein the elevator control unit is configured to monitor the operation of the maintenance robot based on the information received from the at least one sensor or to transfer the information further to a remote maintenance server (i.e. Machine translation lines 355-70).
Wherein the maintenance robot is configured to stop operation responsive to a stop signal received from the elevator control unit (i.e. Machine translation lines 466-476: “brake control commands… for actuating the brake”). 
Wherein the electrical coupling means are configured to arrange the electrical connection is arranged between the robot (i.e. Fig. 5, ref. 122) and at least one motor winding of a second motor portion (i.e. Fig. 5, ref. 6) of the electric linear motor, wherein the second motor portion is coupled to the elevator car and configured for moving along one of the at least one stator beam. 
Comprising at least two movable maintenance robots (i.e. Fig. 3, ref. 522 and 521) arranged to be moved along a number of first motor portions. 
Wherein the at least two movable maintenance robots (i.e. Fig. 3, ref. 522, 521) are configured to provide maintenance simultaneously to one elevator car (i.e. Fig. 3, ref. 51).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/167707 to Zerelles et al in view of CA 2590754 to Kocher et al (henceforth referred to as Kocher).
Regarding claim 8, Zerelles does not specifically teach a magnetic coupling interface. However, Kocher teaches an elevator system (i.e. Fig. 2) with at least one elevator car (i.e. Fig. 2, ref. 30) and at least one movable auxiliary robot (i.e. Fig. 2, ref. 20) wherein the elevator car and the movable auxiliary robot can be independently controlled and movable relative to each other (i.e. Fig. 2-Fig. 6) or the elevator car and the movable auxiliary robot can be coupled and move together (i.e. Fig. 4) by a coupling means (i.e. Fig. 4, ref. 23) wherein the coupling means can be a magnetic coupling (i.e. page 7, line 16: “such as a magnetic coupling”) to provide quick coupling and decoupling for elevators during high traffic times and lower traffic times, respectively. IT would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to use a magnetic coupling as taught in Kocher in the elevator system as taught in Zerelles for a quick coupling and decoupling of the maintenance robot and there would have been reasonable expectation of success. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2004-250186 to Ishii teaches an elevator system with a coupling mechanism for two cars;
EP 0 499 254 to Kadojura teaches an elevator system with a coupling mechanism for two cars;
WO 2014/123515 to Witczak et al teaches an elevator system with a coupling mechanism for two cars;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654